                Case 20-10343-LSS              Doc 3398         Filed 05/07/21         Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                        ) Chapter 11
                                                              )
BOY SCOUTS OF AMERICA AND                                     ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                           )
                                                              ) (Jointly Administered)
                                     Debtors.                 )
                                                       Objection Deadline: May 21, 2021 at 4:00 p.m.
                                                       Hearing Date: Only if necessary




         FIRST MONTHLY (COMBINED) APPLICATION FOR COMPENSATION
           AND REIMBURSEMENT OF EXPENSES OF CBRE, INC., AS REAL
           ESTATE APPRAISER TO THE TORT CLAIMANTS’ COMMITTEE
         FOR THE PERIOD FROM DECEMBER 1, 2020 THROUGH APRIL 8, 2021

Name of Applicant:                                        CBRE, Inc.
Authorized to Provide Professional Services
                                                          Tort Claimants’ Committee
to:
                                                          Effective nunc pro tunc to December 1, 2020
Date of Retention:
                                                          by order signed on or about December 15, 2020
Period for which Compensation and
                                                          December 1, 2020 through April 8, 2021
Reimbursement is Sought:
Amount of Compensation Sought as Actual,
                                                          $1,454,000.00
Reasonable and Necessary:
Amount of Expense Reimbursement Sought
                                                          $          0.00
as Actual, Reasonable and Necessary:

This is a(n):        monthly          x interim           final application.

                  The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

DOCS_DE:234023.3 85353/002
12673117.1
              Case 20-10343-LSS         Doc 3398      Filed 05/07/21      Page 2 of 11




                                 PRIOR APPLICATIONS FILED

 Date          Period Covered         Requested        Requested          Approved       Approved
 Filed                                  Fees           Expenses             Fees         Expenses

No fee applications have been filed to date.


                               COMPENSATION BY CATEGORY

         The work covered by this application comprised real estate appraisals billed on a flat rate

basis per appraisal.


                                      EXPENSE SUMMARY

         Applicant did not charge for any expenses in this Application.




DOCS_DE:234023.3 85353/002                        2
12673117.1
               Case 20-10343-LSS               Doc 3398         Filed 05/07/21         Page 3 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: May 21, 2021 at 4:00 p.m.
                                                       Hearing Date: Only if necessary




         FIRST MONTHLY (COMBINED) APPLICATION FOR COMPENSATION
           AND REIMBURSEMENT OF EXPENSES OF CBRE, INC., AS REAL
           ESTATE APPRAISER TO THE TORT CLAIMANTS’ COMMITTEE
         FOR THE PERIOD FROM DECEMBER 1, 2020 THROUGH APRIL 8, 2021

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), and the “Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief,” signed on or

about April 6, 2020 (the “Administrative Order”), CBRE, Inc. (“CBRE”), Real Estate Appraiser

to the Tort Claimants’ Committee (the “Committee”), hereby submits its First Monthly

(Combined) Application for Compensation and for Reimbursement of Expenses for the Period

from December 1, 2020 through April 8, 2021 (the “Application”).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

DOCS_DE:234023.3 85353/002
12673117.1
             Case 20-10343-LSS        Doc 3398      Filed 05/07/21    Page 4 of 11




               By this Application CBRE seeks a monthly interim allowance of compensation in

the amount of $1,454,000.00 and actual and necessary expenses in the amount of $0.00 for a

total allowance of $1,454,000.00 and payment of $1,163,200.00 (80% of the allowed fees) and

reimbursement of $0.00 (100% of allowed expenses) for a total payment of $1,163,200.00 for the

period December 1, 2020 through April 8, 2021 (the “Interim Period”). In support of this

Application, CBRE respectfully represents as follows:

                                          Background

               1.     On February 18, 2020 (the “Petition Date”), the Debtors commenced their

Chapter 11cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

The Debtors have continued in possession of their property and continued to operate and manage

their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.

               2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               3.     On or about April 6, 2020, the Court signed the Administrative Order,

authorizing certain professionals (“Professionals”) to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within fourteen (14) days after service of the monthly

fee application the Debtors are authorized to pay the Professional eighty percent (80%) of the

requested fees and one hundred percent (100%) of the requested expenses. Beginning with the


DOCS_DE:234023.3 85353/002                      2
12673117.1
             Case 20-10343-LSS         Doc 3398      Filed 05/07/21     Page 5 of 11




period ending April 30, 2020 and at three-month intervals thereafter, each of the Professionals

shall file and serve an interim application for allowance of the amounts sought in its monthly fee

applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.

               4.      On or about December 3, 2020 the Committee filed its, “Application of

the Official Tort Claimants’ Committee Pursuant to Sections 328(a) and 1103 of the Bankruptcy

Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for

Authorization to Employ and Retain CBRE, Inc. as Real Estate Appraiser, Effective as of

December 1, 2020” [Docket No. 1785] (“CBRE Retention Application”).

               5.      Approximately 84,000 childhood sexual abuse claims have been filed in

this case. One major potential source for the funds to satisfy the claims in this case is property

owned by the approximately 253 Boy Scout Local Councils (“Local Councils”). The Local

Councils own over 1,000 separate real properties including camps, service centers, and Scout

Shops (the “Real Properties”). If the Local Councils are to receive the benefit of a non-

consensual release of claims that are then channeled to a trust under a plan, the Local Councils

must contribute substantial consideration towards a victims’ compensation fund to be

administered by a trust. The adequacy of the value contributed by the Local Councils will be

determined in large part by the value of assets that the Local Councils have available for creditor

recovery, including the value of the Real Properties. The Committee therefore required an

experienced real estate appraiser to assist in determining the value of the Real Properties.




DOCS_DE:234023.3 85353/002                       3
12673117.1
             Case 20-10343-LSS          Doc 3398      Filed 05/07/21    Page 6 of 11




               6.        To keep costs to a minimum and to optimize the most relevant

information, the Debtors’ real estate advisor (JLL) is also evaluating a substantial portion of the

Local Council Real Properties and sharing the appraisals with the Committee. Similarly, the

Committee has shared the Appraisals prepared by CBRE with the Debtors. In addition, both

CBRE and JLL also appraised a small set of the same properties for the purposes comparing the

advisors’ evaluations.

               7.        To streamline costs, CBRE prepared restricted appraisals (“Appraisals”)

of the Real Properties. The Appraisals were prepared on a desk-top basis, meaning that CBRE

did not necessarily conduct site inspections and will conform to the Uniform Standards of

Professional Appraisal Practice.

               8.        Under the CBRE Retention Application and underlying engagement

agreement, CBRE charged a flat fee of $2,900 for each Appraisal and CBRE could seek

reimbursement of actual and necessary expenses. In the event that further services were

required, or should CBRE provide witness testimony, be subpoenaed or otherwise the subject of

discovery, CBRE could seek compensation for those services at CBRE’s standard hourly rates,

as set forth in the CBRE Retention Application. CBRE is not seeking compensation for any

hourly services in this Application.

               9.        During its current engagement, CBRE began the appraisal process for

thirty-six of the Real Properties. During its appraisal process, CBRE determined that the thirty-

six Real Properties were not owned by a Local Council (if the Real Property is not owned by a

Local Councils, it is not available to pay creditors). CBRE conducted all of the diligence to


DOCS_DE:234023.3 85353/002                        4
12673117.1
             Case 20-10343-LSS         Doc 3398      Filed 05/07/21    Page 7 of 11




appraise the thirty-six Real Properties and prepare the appraisals; however, the Committee

instructed CBRE to not produce a completed Appraisal because the thirty-six Real Properties are

not available for creditor recoveries. As a result, CBRE only charged $500 for thirty-five of the

Real Properties and $1,000 for another, which resulted in a savings to the Debtors’ estates of

$85,900.

               10.     The retention of CBRE, was approved effective as of December 1, 2020,

by this Court’s “Order Pursuant to Sections 328(a), 330, 331 and 1103 of the Bankruptcy Code,

Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 Authorizing the

Employment and Retention of CBRE, Inc. as Real Estate Appraiser, Effective as of December 1,

2020,” signed on or about December 15, 2020 [Docket No. 1846] (the “Retention Order”). The

Retention Order, among other things, authorized CBRE to be compensated on a fixed fee basis,

with no requirement that CBRE maintain time records relating to its services, except and to the

extent that it becomes subject to a subpoena or other discovery request.

                     CBRE’s APPLICATION FOR COMPENSATION AND
                         FOR REIMBURSEMENT OF EXPENSES

                              Compensation Paid and Its Source

               11.     Attached hereto as Exhibit A is the invoice of CBRE for its Phase One

Appraisals, including a list of Real Properties appraised. The amount of fees owing to CBRE for

its Phase One Appraisals is $722,600.00.

               12.     Attached hereto as Exhibit B is the invoice of CBRE for its Phase Two

Appraisals, including a list of Real Properties appraised. The amount of fees owing to CBRE for

its Phase Two Appraisals is $600,300.00.

DOCS_DE:234023.3 85353/002                       5
12673117.1
             Case 20-10343-LSS        Doc 3398      Filed 05/07/21     Page 8 of 11




               13.     Attached hereto as Exhibit C is the invoice of CBRE for its Phase Three

Appraisals, including a list of Real Properties appraised. The amount of fees owing to CBRE for

its Phase Three Appraisals is $131,100.00.

               14.     The total fees owing to CBRE are $1,454,000.00. All fees sought by

CBRE in this Application are based on a flat rate. CBRE is not seeking any fees on an hourly

basis, and is not seeking reimbursement of any costs.

               15.     CBRE respectfully submits that the Appraisals were conducted in a

timely, efficient and professional manner that provided substantial benefit to the Committee, and

the Debtors’ estates and creditors.

                                        Requested Relief

               16.     By this Application, CBRE requests that the Court, on an interim basis,

allow and authorize payment of eighty percent (80%) of the fees incurred by CBRE during the

Interim Period of December 1, 2020 through April 8, 2021.

               17.     At all relevant times, CBRE has not represented any party having an

interest adverse to these cases.

               18.     All services for which CBRE requests compensation were performed for

or on behalf of the Committee.

               19.     CBRE has received no payment and no promises for payment from any

source other than the Debtors’ estates for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between CBRE and any other person for the sharing of compensation to be


DOCS_DE:234023.3 85353/002                      6
12673117.1
             Case 20-10343-LSS         Doc 3398      Filed 05/07/21     Page 9 of 11




received for services rendered in these cases. As disclosed in its Retention Application, CBRE

may, however, pay third party real estate professionals and real estate information companies in

order to purchase from them their local market insights and data.

               20.     The professional services and related expenses for which CBRE requests

interim allowance of compensation were rendered and incurred in connection with these cases in

the discharge of CBRE’s professional responsibilities as real estate appraiser for the Committee

in these chapter 11 cases. CBRE’s services have been necessary and beneficial to the

Committee, the Debtors and their estates, creditors and other parties in interest.

               21.     In accordance with section 328 of the Bankruptcy Code, it is respectfully

submitted that the amount requested by CBRE is fair and reasonable given the nature and extent

of the services rendered, and the value of such services, and the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, CBRE has reviewed the

requirements of Del. Bankr. LR 2016-2, as limited by the Retention Order, and the

Administrative Order and believes that this Application complies with such Rule and Orders.

               WHEREFORE, CBRE respectfully requests that the Court enter an order, in the

form attached hereto, providing that an interim allowance be made to CBRE for compensation in

the amount of $1,454,000.00 and actual and necessary expenses in the amount of $0.00 for a

total allowance of $1,454,000.00 and payment of $1,163,200.00 (80% of the allowed fees) and




DOCS_DE:234023.3 85353/002                       7
12673117.1
            Case 20-10343-LSS        Doc 3398       Filed 05/07/21    Page 10 of 11




reimbursement of $0.00 (100% of the allowed expenses) be authorized for a total payment of

$1,163,200.00; and for such other and further relief as this Court deems proper.

Dated: May 7, 2021                   CBRE, Inc.



                                     By:_
                                     Thomas Baroch, a Managing Director of the
                                     Valuation and Advisory Services Division




DOCS_DE:234023.3 85353/002                      8
12673117.1
              Case 20-10343-LSS             Doc 3398     Filed 05/07/21     Page 11 of 11




                                              DECLARATION


                 Thomas Baroch, after being duly sworn according to law, deposes and says:

                 a)          I am a Managing Director of the Valuation and Advisory Services division

at CBRE, Inc. (“CBRE”), and authorized to make this declaration on behalf of CBRE.

                 b)          I am familiar with the work performed on behalf of Committee by CBRE

and its employees and agents.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed the requirements of Del. Bankr. LR 2016-2, as limited by the Retention Order, and the

Administrative Order and believe that this Application complies with such Rule and Orders.

Dated: May 7, 2021




                                                Thomas Baroch, as Agent for CBRE




DOCS_DE:234023.4 85353/002
